Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299899 A1 (hereinafter “Koshiro”).

Regarding claim 1, Koshiro teaches a method of producing a substrate for epitaxial growth having a copper layer and a nonmagnetic metal plate laminated together, i.e., creating a bonding surface between the copper layer and nonmagnetic metal plate which would also have opposing sides of a nonmagnetic metal plate and a copper layer (Koshiro, [0031]). Koshiro also teaches that the nonmagnetic metal plate and the copper layer can be laminated using surface activation bonding, i.e., creating a bonding surface between the copper layer and nonmagnetic metal plate (Koshiro, [0035]) and then after bonding of the metal plate and copper layer, a treatment to reduce the surface roughness of the copper layer may be applied by polishing the outer surface of the copper layer and includes rolling under pressure, buffing, electropolishing, 
However, Koshiro does not explicitly disclose that the ratios of a (200) plane of the copper layer before and after lamination are I0Cu<20% and I0CLAD<20%; the ratios of the (220) plane of the copper layer before and after lamination are I2Cu=70-90% and I2CLAD=70-90%; and I0CLAD- I0Cu<13% or wherein on the opposing surface of the copper layer after carrying out the orientation heat treatment, an area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 µm from the opposing surface is less than 1.5%. 

With respect to the difference, Koshiro further teaches Example 1, which has the following method, a copper foil that had been cold-rolled at a high reduction was subjected to sputter etching treatment under an argon gas atmosphere of 0.05 Pa-1 Pa by a surface activation bonding method and then cold-bonded at a reduction of 0.1-1% to SUS316L to produce a laminated material (Koshiro, [0040]; Specification [0052]) Moreover, Koshiro teaches the copper layer surface was polished to have a surface roughness Ra of 20nm or less, by means of rolling under pressure, buffing, electropolishing, electropolishing using electrolytic abrasive grains and the like (Koshiro, [0036] and [0040]; Specification, [0054]). Koshiro also teaches that the laminated material is subjected to heat treatment using a continuous heat treatment furnace under the following two step process, step 1, temperature between 250-300°C, with annealing time of 5 minutes, and step 2, temperature between 850-875°C, with annealing time of 5 minutes (Koshiro, [0041]; Specification [0055]).
Cu<20% and I0CLAD<20%; the ratios of the (220) plane of the copper layer before and after lamination are I2Cu=70-90% and I2CLAD=70-90%; and I0CLAD- I0Cu<13% and wherein on the opposing surface of the copper layer after carrying out the orientation heat treatment, an area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 µm from the opposing surface is less than 1.5% as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro in view of WO 2016/068046 (hereinafter “Kurokawa”).

Regarding claim 3, Koshiro teaches that the copper foil has a thickness of 18µm and the metal plate has a thickness of 100µm prior to lamination (Koshiro, Example 1, [0040]). Koshiro further teaches that the surface of the copper layer was polished after the copper layer and the metal plate underwent surface activation bonding (Koshiro, [0040]). However Koshiro does not 
With respect to the difference, Kurokawa teaches a metal substrate in which the rolling reduction of the laminated body after treatment is less than 5%, specifically the step of treating the surface roughness Ra to 15nm or less is performed by buffing as light rolling with a mirror surface roll at a reduction rate of 0-1%, i.e., reduction of 5% or less would overlap with the 2-5µm of the present invention in that the 5% or less of the thickness of Koshiro in view of Kurokawa would be 5.9µm or less (i.e., 118µm*0.05=5.9µm, where 118µm is the thickness of the laminated body of Koshiro) (Kurokawa, [0009] and [0056]). 
As Kurokawa expressly teaches, it is desirable to maintain the epitaxial growth throughout the process (Kurokawa, [0056]). 
Koshiro and Kurokawa are analogous art because both are drawn to methods for producing a substrate with high biaxial crystal orientation and surface smoothness (Koshiro, [0013]; Kurokawa, [0006]).
In light of the motivation for using the method of Kurokawa, it therefore would have been obvious to one of ordinary skill in the art maintain the overall thickness of the epitaxial growth as taught in Kurokawa, to the Example 1 of Koshiro, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	

Regarding claim 4, all elements of claim 3 are taught above and Koshiro further teaches that the copper layer can undergo a treatment to reduce the surface roughness including by buffing (Koshiro, [0036]). Given that Koshiro discloses buffing as a means to reduce surface roughness, and overlaps the presently claimed method for epitaxial growth including applying buffing as the means for mechanical polishing, it therefore would be obvious to one of ordinary skill in the art, to use buffing to remove surface roughness, which is both disclosed by Koshiro and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claim 5, all elements of claim 1 are taught above however Koshiro does not explicitly disclose the step of laminating by surface-activated bonding is carried out by bonding the metal base material and the copper layer using a rolling roll, and the step of applying mechanical polishing is carried out by applying polishing by roll-buffing in the same direction as the rolling direction and subsequently applying light-rolling at a rolling reduction ratio of 0 to 1% using a mirror surface roll wherein, at the copper layer after applying mechanical polishing, a surface roughness along the same direction as the rolling direction per unit length of 60 µm when measured by AFM is Ral < 10 nm and a surface roughness along the perpendicular direction to the rolling direction is Ra2 < 30 nm.

With regard to the difference, Kurokawa teaches that the nonmagnetic metal plate and the metal layer are bonded with a rolling roll in a vacuum (Kurokawa, [0053]). Kurokawa also teaches that the metal layer is preferably made of copper or a copper alloy because it is easy to work with and has good lattice matching with the intermediate layer (Kurokawa, [0031]). 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As Kurokawa expressly teaches, that using buffing and light rolling with a mirror surface roll together are advantageous for superconducting properties and reducing surface roughness (Kurokawa, [0057]).
Koshiro in view of Kurokawa are analogous art because both are drawn to methods to have a high biaxial crystal orientation and surface smoothness (Koshiro, [0013]; Kurokawa, [0006]).
In light of the motivation for using the method of Kurokawa, it therefore would have been obvious to one of ordinary skill in the art to use the buffing and polishing of Kurokawa with the surface roughness reduction of Koshiro, in order to improve the overall surface roughness of the copper layer of the substrate, and thereby arrive at the claimed invention.

Response to Arguments
In response to the amendments made to claims 4 and 5 for informalities, the previous objections are withdrawn. 

Applicant primarily argues:
“Applicants assert that even if laminating, polishing and heat treatment steps are performed with a metal base material and a copper layer, such steps do not necessarily achieve the claimed (200) plane ratios recited in claim 1 and, therefore, such ratios are not inherent characteristics of the method of Koshiro. As noted in claim 1, the lamination of the copper layer must be performed in a specific technical way to achieve the claimed ratios. Merely performing the lamination step with similar materials does not achieve such ratios.”
Remarks, p. 6-7
The Examiner respectfully traverses as follows:
It is not clear how the prior art can disclose the same method for producing a substrate as presently claimed comprising the same types of components as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be necessarily inherently capable of being achieved by the prior art. If it is Applicant’s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed method.

Applicant also argues:
“As noted in the background and technical problem sections of the subject application, previous methods are known to involve the combination of a copper layer and a metal base material, yet such combination has yielded undesired results in the form of an irregular part in the copper layer. (See, e.g., para. [0008]). Specifically, without considering the relationships established by the claimed ratios during lamination, a substrate having a copper layer and a metal base material (on their own) fails to achieve the claimed ratios. As noted in the subject application, the entire process is controlled to ensure that specific ratios of the (200) plane of the copper layer are achieved. (See, e.g., para. [0039]).”

The Examiner respectfully traverses as follows:
It is noted that the disclosure in Specification, [0008] and [0039] are merely conclusory statements.  Applicant has not provided sufficient evidence, i.e., data, to support the position.

Applicant further argues:
“Applicant asserts that based on the discussion of Koshiro, a person of ordinary skill in the art would determine that there is a high possibility that an area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 µm from the opposing surface would be more than 1.5%. In contrast, the inventors of the subject application discovered that the area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 µm from the opposing surface is less than 1.5%, as recited in claim 1.”
Remarks, p. 7
The Examiner respectfully traverses as follows:
Firstly, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 µm from the opposing surface would be more than 1.5% must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Secondly, it is not clear how the prior art can disclose the same method for producing a substrate as presently claimed comprising the same types of components as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not 

Finally, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant finally argues:
“Kurokawa is therefore not prior art. As such, Applicants respectfully request reconsideration and withdrawal of the Section 103 rejections of dependent claims 3-5 based on Koshiro and Kurokawa.”
Remarks, p. 10
The Examiner respectfully traverses as follows:
Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Toyo Kohan Col., Ltd. And Sumitomo Electric Industries, Ltd. not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of 

Applicant may overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 U.S.C. 102(b)(1)(A). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732